 



EXHIBIT 10.1
FIRST AMENDMENT TO LEASE AGREEMENT
     THIS FIRST AMENDMENT TO LEASE AGREEMENT (this “First Amendment”) is dated
as of March 24, 2006, by and between ARE-ONE INNOVATION DRIVE, LLC, a Delaware
limited liability company (“Landlord”), and CYTRX CORPORATION (formerly known as
Araios, Inc.), a Delaware corporation (“Tenant”), with respect to the following
Recitals:
RECITALS
     A. Landlord and Tenant are parties to that certain Lease Agreement dated as
of November 19, 2003 (the “Lease”). Pursuant to the Lease, Tenant leases certain
space from Landlord known as Suite 330, consisting of approximately 6,897
rentable square feet in a building known as One Innovation Drive, Worcester,
Massachusetts (the “Premises”). All capitalized terms used herein without
definition shall have the meanings ascribed to them in the Lease.
     B. The Base Term expired on December 31, 2005 (the “Original Termination
Date”). Tenant failed to exercise its option to extend the Term of the Lease in
accordance with Section 41 of the Lease (the “Extension Option Failure”). Tenant
also failed to vacate the Premises as of the Original Termination Date.
     C. Commencing on the day immediately following the Original Termination
Date through, and including, February 28, 2006 (the “Holdover Period”), Tenant
has remained in possession of the Premises pursuant to Section 8 of the Lease
(Holding Over). During the Holdover Period, Tenant has paid to Landlord the Base
Rent required to be paid pursuant to Section 8 of the Lease (the “Holdover
Rent”).
     D. Subject to all of the terms and conditions set forth herein, Landlord
and Tenant desire to amend the Lease to, among other things, extend the Term of
the Lease.
     NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

1.   Term. The Base Term of the Lease is reinstated as of March 1, 2006, and
shall terminate on December 31, 2007. Section 41 of the Lease (Right to Extend)
is deleted in its entirety and shall have no further force or effect.   2.  
Base Rent for the Premises. Commencing on the March 1, 2006, Base Rent shall be
$12,804.80 per month. Commencing on January 1, 2007, Base Rent shall be
increased to $13,188.95 per month.   3.   Holdover Rent. Notwithstanding
anything in the Lease or this First Amendment to the contrary, including,
without limitation, Section 2 hereof, (a) the Base Rent for the Holdover Period
shall be the Holdover Rent, (b) the Holdover Rent has been fully earned by
Landlord, (c) the Holdover Rent has been applied to Tenant’s obligation to pay
Base Rent during the Holdover Period, (d) the Holdover Rent shall not be applied
to any obligation of Tenant under the Lease other than the obligation to pay
Base Rent for the Holdover Period, and (e) Tenant shall have no right to the
return of any Holdover Rent.

 



--------------------------------------------------------------------------------



 



4.   Section 40. Section 40 of the Lease (Right to Expand) is hereby deleted in
its entirety and shall have no further force or effect.   5.   Miscellaneous.

     (a) This First Amendment is the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions. This First
Amendment may be amended only by an agreement in writing, signed by the parties
hereto.
     (b) This First Amendment is binding upon and shall inure to the benefit of
the parties hereto, their respective successors and assigns.
     (c) This First Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which when taken together
shall constitute one and the same instrument. The signature page of any
counterpart may be detached therefrom without impairing the legal effect of the
signature(s) thereon provided such signature page is attached to any other
counterpart identical thereto except having additional signature pages executed
by other parties to this First Amendment attached thereto.
     (d) Landlord and Tenant each represent and warrant that it has not dealt
with any broker, agent or other person (collectively, “Broker”) in connection
with this transaction and that no other Broker was the procuring cause of this
transaction. Landlord and Tenant each hereby agree to indemnify and hold the
other harmless from and against any claims by any Broker claiming a commission
or other form of compensation by virtue of having dealt with Tenant or Landlord,
as applicable, with regard to the transaction documented by this First
Amendment.
     (e) Except as amended and/or modified by this First Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this First Amendment. In the
event of any conflict between the provisions of this First Amendment and the
provisions of the Lease, the provisions of this First Amendment shall prevail.
Whether or not specifically amended by this First Amendment, all of the terms
and provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this First Amendment.
[SIGNATURES ON NEXT PAGE]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this First Amendment
as of the day and year first above written.

                        TENANT:
 
                    CYTRX CORPORATION,
a Delaware corporation
 
                    By:   /s/ Steven A. Kriegsman               Its:   President
and Chief Executive Officer
 
               
 
                    LANDLORD:
 
ARE-ONE INNOVATION DRIVE, LLC,
a Delaware limited liability company
 
                    By:   AREE-HOLDINGS, L.P.,
a Delaware limited partnership,
managing member
 
                        By:   ARE-GP HOLDINGS QRS CORP.,
a Delaware corporation, general partner
 
               
 
          By:   /s/ Jennifer Pappas
 
               
 
          Its:   Vice President and Assistant Secretary

S-1